DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed7/11/2022. Claims 1-6 and 9-14 were amended. Claims 1-14 are presently pending and presented for examination.

	


Response to Remarks/Arguments
In regards to Claim Objection: Applicant’s arguments, filed 7/11/2022, with respect to claims 1-14 have been fully considered and are persuasive, the objection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (f): Applicant’s arguments, filed 7/11/2022, with respect to claims 1-14 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s arguments, filed 7/11/2022, with respect to claims 1-14 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (a): Applicant’s arguments, filed 7/11/2022, with respect to claims 1-14 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments, filed 7/11/2022, with respect to claims 1-14 have been fully considered and are not persuasive.
In regards to Applicant’s response that “Applicant respectfully traverses the rejection. However, in order to expedite prosecution, independent claims 1 and 12-14 are amended such that it is more clear that the requirements of 35 U.S.C. § 101 are met”, (See Remarks, pg. 10).
Examiner respectfully disagrees, claims are recited towards organizing human activity, specifically managing interactions between individuals as the claims recite the reservation of package delivery to a vehicle based on vehicle/user schedule using computing elements to perform the abstract idea.

Response to Prior Art Arguments
Applicant's prior art arguments filed 7/11/2022 are moot in light of the previously cited Boccuccia, Examiner notes for the following added limitation “wherein the authentication information is usable to lock or unlock the predetermined area of the designated vehicle for delivery of the luggage to the designated vehicle without using any physical key”, Boccuccia teaches as shown by ¶46 as authentication information transmitted along with vehicle having a scanner to scan the package to be associated with vehicle, if the package credentials match the vehicle opens the appropriate compartment such as “One or more sensors 500 coupled to the vehicle 112 may scan 812 a label 114 affixed or coupled to the parcel 104 to authenticate 814 the parcel 104 for delivery to the vehicle 112. If the information from the label 114 matches identifying information from the vehicle 112, the item or parcel 104 may be authenticated 814 and the method 800 may continue”. Further ¶47 demonstrates the next steps upon authentication of package credentials such as “Upon proper authentication 814, the item may be placed into an interior compartment of the vehicle 112 via a vehicle window 604, vehicle door 602, or trunk 600. The vehicle 112 may be secured 818 after delivery by closing the vehicle window 604, vehicle door 602, or trunk 600. An acknowledgment may then be sent 820 to the customer verifying the delivery”.


	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for package delivery to vehicle, building or facility.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “acquire first information at a first timing, the first timing being a predetermined timing before the luggage is delivered to a receiver, the first information being information on a scheduled parking position of a designated vehicle when the luggage is delivered by a deliverer, and the designated vehicle being a delivery destination of the luggage; determine, based on the first information acquired at the first timing, whether delivery of the luggage, by the deliverer, to the designated vehicle parked at the scheduled parking position when the deliverer delivers the luggage is possible; acquire, at a second timing, second information on position information of the designated vehicle, and the second timing being a predetermined timing after the first timing and before the luggage is delivered to the receiver; determine, based on the second information acquired at the second timing, whether delivery of the luggage, by the deliverer, to the designated vehicle at a position indicated by the second information is possible; transmit predetermined first notification information to the receiver when the second determination unit determines that delivery of the luggage to the designated vehicle is not possible; and issue authentication information for locking and unlocking the predetermined area of the designated vehicle to a terminal of the deliverer” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (processor of claims 1 and 12; information processing device of claim 12; computer of claim 13; medium of claim 14; terminal of claims 1 and 12-14) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-14 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (processor 1 and 12; information processing device of claim 12; computer of claim 13; medium of claim 14; terminal of claims 1 and 12-14).  The processor of claims 1 and 12; information processing device of claim 12; computer of claim 13; medium of claim 14; terminal of claims 1 and 12-14, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-11 are also directed to same grouping of methods of organizing human activity.  The additional elements of the processor (claims 2-3, 5-6, and 9-11); terminal of claims 11, amount to mere instructions as discussed above. Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boccuccia et al (US Patent Application Publication No. 20210097486 - hereinafter Boccuccia) in view of Krishnamurthy et al (US Patent Application Publication No. 20200394746 - hereinafter Krishna) in view of Henry et al (US Patent No. 11107029 - hereinafter Henry).
Re. claim 1, Boccuccia teaches:
A delivery system in which a predetermined area of a vehicle is used as a delivery place of {parcel}, the delivery system comprising: 
one or more processor programmed to: [Boccuccia; ¶52].
acquire first information from a receiver at a first timing, the first timing being a predetermined timing before the {parcel} is delivered to the receiver, the first information being information on a scheduled parking position of a designated vehicle when the {parcel} is delivered by a deliverer, and the designated vehicle being a delivery destination of the {parcel}; [Boccuccia; ¶20 shows system for parcel delivery. ¶23 shows vehicles have scheduled parking location such as when owner of vehicle is at work it states “A customer vehicle 112 may be a definite or fixed delivery location if the vehicle 112 is scheduled to be parked in an identified location for a certain period of time, such as when the customer is at work”. ¶24 shows requesting vehicle information for receiving vehicle prior to the delivery vehicle moving to approach the parked vehicle such as “the delivery service vehicle 106 may request the current location of the customer vehicle 112 from a cloud-based 110 or other server 108 via a cellular network, wireless network, the internet, or the like. The request for current location information for the customer vehicle 112 may be issued prior to deployment of the delivery service vehicle 106 to facilitate the unattended parcel delivery service's 100 ability to create an appropriate delivery route”].
determine, based on the first information acquired at the first timing, whether delivery of the {parcel}, by the deliverer, to the designated vehicle parked at the scheduled parking position when the deliverer delivers the {parcel} is possible; [Boccuccia; Fig. 8 and ¶44 shows the first timing determination if delivery of package to scheduled location is possible as in Fig. 8 step 804 determines location of vehicle, then in step 808 is where it’s determined if possible with a “yes” or “no” in regards to a change of vehicle location, if there hasn’t been a change then the delivery to the anticipated location is possible and the delivery vehicle arrives to the vehicle location as shown in step 810. Examiner notes, for the possibility to deliver to a vehicle at a designated location, Fig. 8 shows model of continuous loops to search for vehicle and its location, starting at step 804 “Determine location of Vehicle” then reaching step 808 in the process “Change in Vehicle Location?”, at step 808 if the vehicle has changed locations, then it is interpreted that delivery will not be possible, and then the system loops back to step 804 again to determine the vehicle location, when approaching step 808 and the vehicle has not changed locations, then it is interpreted that delivery to the vehicle is possible and the system proceeds to step 810 as delivery vehicle arrives at vehicle location].
acquire, at a second timing, second information on position information of the designated vehicle, and the second timing being a predetermined timing after the first timing and before the {parcel} is delivered to the receiver; [Boccuccia; ¶24 and ¶45 presents that the system continuously query location from the customer vehicle “during” route, during in this case means that it is after the initial determination for vehicle location presented by Fig. 8 and ¶44].
determine, based on the second information acquired at the second timing, whether delivery of the {parcel}, by the deliverer, to the designated vehicle at a position indicated by the second information is possible; [Boccuccia; ¶24 and ¶45 shows that there is continuous query to determine vehicle location. Further Fig. 8 shows determination whether it is possible using step 804 through step 810 as it determines vehicle location, and if it’s possible the decision proceeds to arriving at the vehicle location in step 810. Examiner notes, for the possibility to deliver to a vehicle at a designated location, Fig. 8 shows model of continuous loops to search for vehicle and its location, starting at step 804 “Determine location of Vehicle” then reaching step 808 in the process “Change in Vehicle Location?”, at step 808 if the vehicle has changed locations, then it is interpreted that delivery will not be possible at that previous location, and then the system loops back to step 804 again to determine the vehicle location, when approaching step 808 and the vehicle has not changed locations, then it is interpreted that delivery to the vehicle is possible at that location and the system proceeds to step 810 as delivery vehicle arrives at vehicle location].
issue authentication information for locking and unlocking the predetermined area of the designated vehicle to a terminal of the deliverer when the delivery of the luggage to the designated vehicle is possible.  [Boccuccia; ¶49 shows providing access codes to unlock vehicle and deliver item].
wherein the authentication information is usable to lock or unlock the predetermined area of the designated vehicle for delivery of the luggage to the designated vehicle without using any physical key. [Boccuccia; ¶46 and ¶49 shows authentication information is sent to the deliverer to be used to open the car and it is not a physical key].
Boccuccia doesn’t teach, Krishna teaches:
Parcels and luggage can be delivered to vehicles. [Krishna; ¶16-¶17 showing baggage/parcels/passengers can be shared in a vehicle. ¶28 and Fig. 4 show placement of baggage/parcels in trunk of a vehicle].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Krishna in the system of Boccuccia, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Boccuccia doesn’t teach, Henry teaches:
a first notification unit configured to transmit predetermined first notification information to the receiver when the second determination unit determines that delivery of the {parcel} to the designated {location} is not possible; and [Henry; Col. 25 lines 14-39 shows when a package is to be delivered to a destination is undeliverable (not possible) the recipient is notified to provide an alternative delivery address, such as “For example, updated status information may be analyzed to determine that a shipment is undeliverable or has been refused and thus is in risk of being returned to a shipper. Logic of status-based management module 114 may initiate messaging to the shipper and/or recipient to alert either or both of the impending situation, to solicit re-routing information (e.g., an alternative delivery address), to solicit further handling instructions (e.g., to hold the shipment at a shipping service provider depot for retrieval by the recipient or shipper's agent), to request re-delivery (e.g., when a recipient will be available to accept delivery or after an agent at the delivery point has been instructed to accept delivery)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Henry in the system of Boccuccia in view of Krishna, in order to “provide reporting to various parties (e.g., the electronic marketplace, recipient, shipper, etc.) based upon different status events” [Henry; Col. 25 lines 1-13].

Re. claim 2, Boccuccia in view of Krishna in view of Henry teach delivery system according to claim 1.
Boccuccia teaches:
one or more processor programmed to: [Boccuccia; ¶52].
acquire third information which is predetermined information on aTSN201707566US00 TFN17072 9-US39parking lot, [Boccuccia; ¶27 and Figs. 2 – 4, shows information acquired in regards to a parking lot as “a delivery service vehicle 106 may contain a parcel 104 marked for delivery to a parked customer vehicle 112 in a delivery location 206 identified as a parking lot. The delivery service vehicle 106 may query the customer vehicle 112 at the beginning of the delivery route 200 to verify that the customer vehicle 112 is located in the delivery location 206, and to optimize the delivery route 200 based on that information”].
acquire, as the second information, current position information which is information related to a position of the designated vehicle at a time of the {parcel} to be delivered, and [Boccuccia; ¶24 and ¶45 presents that the system continuously query location from the customer vehicle “during” route. Fig. 8 and ¶44-¶45 shows determining location as step 804, then the delivery route is determined based on that determine location]. 
determine whether delivery of the {parcel} to the designated vehicle is possible based on the current position information and the third information.  [Boccuccia; the system continuously queries (first, second, third determinations etc) the vehicle location to determine if delivery is possible shown by ¶24, ¶45 and Fig. 8. Then ¶27-¶29 shows the determination of vehicle location in parking lot for article to be delivered to customer vehicle. Examiner notes, for the possibility to deliver to a vehicle at a designated location, Fig. 8 shows model of continuous loops to search for vehicle and its location, starting at step 804 “Determine location of Vehicle” then reaching step 808 in the process “Change in Vehicle Location?”, at step 808 if the vehicle has changed locations, then it is interpreted that delivery will not be possible at that previous location, and then the system loops back to step 804 again to determine the vehicle location, when approaching step 808 and the vehicle has not changed locations, then it is interpreted that delivery to the vehicle is possible at that location and the system proceeds to step 810 as delivery vehicle arrives at vehicle location].

Re. claim 3, Boccuccia in view of Krishna in view of Henry teach delivery system according to claim 2.
Boccuccia teaches:
wherein the one or more processor programmed to acquire the current position information as the second information when the designated vehicle is in a parked state.  [Boccuccia; ¶27-¶28 shows customer vehicle is parked in the parking lot as it obtains information in regards to the location of the vehicle].

Re. claim 4, Boccuccia in view of Krishna in view of Henry teach delivery system according to claim 3.
Boccuccia teaches:
wherein the parked state is a state in which at least one of a first condition, a second condition, a third condition, and a fourth condition is satisfied, 
the first condition being a condition that a system power supply of the designated vehicle is turned off, 
the second condition being a condition that an engine of the designated vehicle is turned off, 
the third condition being a condition that a parking brake of the designated vehicle is turned on, and 
the fourth condition being a condition that the designated vehicle has been stopped for a predetermined time or more.  [Boccuccia; ¶23 shows that the customer is at work and vehicle is parked for predetermined time as it states “A customer vehicle 112 may be a definite or fixed delivery location if the vehicle 112 is scheduled to be parked in an identified location for a certain period of time, such as when the customer is at work”].

Re. claim 5, Boccuccia in view of Krishna in view of Henry teach delivery system according to claim 1.
Boccuccia teaches:
one or more processor programmed to: [Boccuccia; ¶52].
acquire third information which is predetermined information on a parking lot, 
acquire, as the second information, movement position information which is position information of the designated vehicle based on a movement schedule of the designated vehicle, and [Boccuccia; ¶23 shows movement schedule as the customer/customer vehicle schedule is identified as “A customer vehicle 112 may be a definite or fixed delivery location if the vehicle 112 is scheduled to be parked in an identified location for a certain period of time, such as when the customer is at work. Alternatively, the label 114 may indicate that the delivery location is indefinite or dynamic. In this case, movement of the customer vehicle 112 within a specified geographical region may be expected within a certain time period”. ¶34-¶35 and Fig. 4 shows movement of vehicle from lot 302 to lot 304 and movement is reported from the vehicle, or it can also be reported via continuous query].
determine whether delivery of the {parcel} to the designated vehicle is possible based on the movement position informationTSN201707566US00TFN17072 9-US40 acquired by the second acquisition unit and the third information acquired by the third acquisition unit.  [Boccuccia; Fig. 8 and ¶35 further shows that the delivery is possible as the route is modified to deliver to the new location for the vehicle].

Re. claim 9, Boccuccia in view of Krishna in view of Henry teaches delivery system according to claim 1.
Boccuccia teaches:
wherein one or more processor programmed to: [Boccuccia; ¶52].
Boccuccia doesn’t teach, Krishna teaches:
receive change of the designated vehicle when the delivery of the {parcel} to the designated vehicle is not possible.  [Krishna; ¶35 shows changing the vehicle to accept the baggage when the initial vehicle isn’t able to accept the baggage due to size restriction such as “the vehicle may notify computing system 110 of FIG. 1, or part or all of computing system 210 of FIG. 2, that the baggage exceeds the size or weight capacity of the baggage compartment. Computing system 110 or 210 may, at 608 of process 600, update baggage data 093 with the size and weight measured by the baggage measuring devices on the vehicle, and seek to accommodate the baggage using another baggage compartment of the vehicle, or of another vehicle of the fleet”]. Please see motivation to combine Boccuccia in view of Krishna in view of Henry presented in claim 1 above.

Re. claim 10, Boccuccia in view of Krishna in view of Henry teaches delivery system according to claim 1.
Boccuccia teaches:
one or more processor programmed to: [Boccuccia; ¶52].
determine whether the delivery of luggage, by the deliverer, to the designated vehicle at the position indicated by the second information is possible when the delivery of the luggage, by the deliverer, to the designated vehicle parked at the scheduled parking position when the deliverer delivers the luggage is possible.  [Boccuccia; ¶23 shows schedule as the customer/customer vehicle schedule is identified as “A customer vehicle 112 may be a definite or fixed delivery location if the vehicle 112 is scheduled to be parked in an identified location for a certain period of time, such as when the customer is at work. Alternatively, the label 114 may indicate that the delivery location is indefinite or dynamic. In this case, movement of the customer vehicle 112 within a specified geographical region may be expected within a certain time period”. Further, the system continuously queries (first, second, third determinations etc) the vehicle location to determine if delivery is possible shown by ¶24, ¶45 and Fig. 8. Then ¶27-¶29 shows the determination of vehicle location in parking lot for article to be delivered to customer vehicle. Examiner notes, for the possibility to deliver to a vehicle at a designated location, Fig. 8 shows model of continuous loops to search for vehicle and its location, starting at step 804 “Determine location of Vehicle” then reaching step 808 in the process “Change in Vehicle Location?”, at step 808 if the vehicle has changed locations, then it is interpreted that delivery will not be possible at that previous location, and then the system loops back to step 804 again to determine the vehicle location, when approaching step 808 and the vehicle has not changed locations, then it is interpreted that delivery to the vehicle is possible at that location and the system proceeds to step 810 as delivery vehicle arrives at vehicle location].

Re. claim 11, Boccuccia in view of Krishna in view of Henry teaches delivery system according to claim 1.
Boccuccia teaches:
one or more processor programmed to: [Boccuccia; ¶52].
wherein issue the authentication information to the terminal of the deliverer when  the delivery of luggage, by the deliverer, to the designated vehicle at the position indicated by the second information is possible.  [Boccuccia; the system continuously queries (first, second, third determinations etc) the vehicle location to determine if delivery is possible shown by ¶24, ¶45 and Fig. 8. Further, ¶49 provides access code to the deliverer’s cellphone (deliverer’s terminal) which allows the deliverer to enter access code to gain access to the interior of the vehicle].

Re. claim 12,
Information processing device of claim 12 substantially mirrors the delivery system of claim 1.

Re. claim 13,
Information processing method of claim 13 substantially mirrors the delivery system of claim 1. Additionally, Boccuccia teaches use of computer in ¶52-¶53.

Re. claim 14,
Medium of claim 14 substantially mirrors the delivery system of claim 1. Additionally, Boccuccia teaches use of computer in ¶53-¶54.

	
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boccuccia in view of Krishna in view of Henry in view of Boyd et al (US Patent No. 10049589 - hereinafter Boyd).
Re. claim 6, Boccuccia in view of Krishna in view of Henry teach delivery system according to claim 1.
Boccuccia teaches:
one or more processor programmed to: [Boccuccia; ¶52].
Delivering to new location which is different from original location when both conditions are satisfied: Boccuccia; [Figs. 3, Fig. 4 and ¶32-¶35 shows vehicle 112 move from lot 302 to lot 304 and still be able to make the delivery as the delivery service vehicle modifies its route to be able to accommodate the vehicle moving to the new location].
the condition being a condition that a position of the designated vehicle indicated by the second information is different from the scheduled parking position, and [Boccuccia; Figs. 3, Fig. 4 and ¶32-¶35, shows vehicle 112 move from lot 302 to lot 304].
the condition being a condition that delivery of the {parcel} to the designated vehicle is possible. [Boccuccia; Figs. 3, Fig. 4 and ¶32-¶35, shows delivery can still be done as it states “the delivery route 200 may be modified to exclude the original site 302. In some embodiments, the delivery route 200 may also be flexibly modified to provide additional opportunities for the customer vehicle 112 to rendezvous with the delivery service vehicle 106 to receive the parcel 104. For example, if the new area 304 is in proximity to the original site 302 and/or original delivery route 200, the delivery route 200 may be modified to include the new area 304 at a later time”].
Boccuccia doesn’t teach, Boyd teaches:
further comprising transmit predetermined second notification information to the receiver when {the delivery is delivered to a new location which is different from the original location} [Boyd; Col. 14 lines 28-57 shows notification sent to the user as item was delivered to an alternate location such as “Upon delivering the item, a notification or message may be provided by the service provider computers 720 to the user associated with the delivery location 704 and the user associated with alternative landing location 716 that notifies them of the delivery to said location and the reasons why it was delivered to alternative landing location 716”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Boyd in the system of Boccuccia in view of Krishna in view of Henry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7-8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boccuccia in view of Krishna in view of Henry in view of Habbaba et al (US Patent Application Publication No. 20190311327 - hereinafter Habbaba).
Re. claim 7, Boccuccia in view of Krishna in view of Henry teach delivery system according to claim 1.
Boccuccia doesn’t teach, Habbaba teaches:
wherein the designated vehicle is a vehicle which is owned by the receiver. [Habbaba; ¶38 shows receiving vehicle can be owned by the receiver, such as “receiving vehicle 104 may include a vehicle owned, rented, or to be used by a consumer who ordered an item”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Habbaba in the system of Boccuccia in view of Krishna in view of Henry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 8, Boccuccia in view of Krishna in view of Henry teach delivery system according to claim 1.
Boccuccia doesn’t teach, Habbaba teaches:
wherein the designated vehicle is a vehicle which is owned by a third party other than the receiver.  [Habbaba; ¶38 shows that the receiving vehicle can be a rented vehicle, the rented vehicle is interpreted as a third party as it is owned by someone else other than the receiver, as it states “receiving vehicle 104 may include a vehicle owned, rented, or to be used by a consumer who ordered an item”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Habbaba in the system of Boccuccia in view of Krishna in view of Henry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628